Citation Nr: 0937887	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-13 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to multiple skin disorders, to include 
genital warts.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to an initial rating in excess of 10 percent 
for a surgical scar, right abdomen, status post hernia 
surgery.

4.  Entitlement to a rating in excess of 10 percent for 
service-connected bilateral inguinal hernias, right side, 
recurrent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to July 
1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision rendered by the 
Houston, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
scabies (claimed as a rash); denied service connection for 
hepatitis C; awarded service connection for a surgical scar, 
right abdomen, status post hernia surgery and assigned an 
initial 10 percent rating; and denied a rating in excess of 
10 percent for service-connected bilateral inguinal hernias, 
right side, recurrent.  The issue of entitlement to a higher 
disability rating based upon an initial grant of service 
connection for a surgical scar on the right abdomen remains 
before the Board.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Thereafter, the Veteran relocated to Waco, Texas, and then to 
New Mexico.  His claim is being processed through the 
Albuquerque, New Mexico VARO.

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2009; a transcript of 
that hearing is of record.  

The issue of entitlement to multiple skin disorders, to 
include genital warts, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  Hepatitis C is not shown to be related to military 
service.

3.  A surgical scar, right abdomen, status post hernia 
surgery, measuring 8 x 0.5 cm, is manifested by mild 
tenderness to palpation with no limitation of motion of the 
affected part.

4.  Bilateral inguinal hernias, right side, recurrent are 
manifested by no hernias present on examination.


CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  The criteria for an initial rating in excess of 10 
percent for a surgical scar, right abdomen, status post 
hernia surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2009).

3.  The criteria for a rating in excess of 10 percent for a 
right inguinal hernia, status post surgical repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2009).





	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for an increased rating for 
a recurrent right inguinal hernia was received in August 
2004.  His claim for service connection for hepatitis C was 
received in October 2004.  Thereafter, he was notified of the 
general provisions of the VCAA by the Houston and Waco, Texas 
ROs in correspondence dated in September 2004, December 2004, 
April 2005, and May 2008.  These letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in August 2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Because of the 
decision in this case, any deficiency in the initial notice 
to the Veteran of the duty to notify and the duty to assist 
in claims involving a disability rating and an effective date 
for the award of benefits is harmless error.  

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records and VA treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with fee-basis examinations to 
assess the current nature and etiology of his claimed 
hepatitis C, recurrent right inguinal hernia, and right 
abdominal scar disabilities.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Service Connection - Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including cirrhosis of the liver, 
may be presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2009).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

Hepatitis C

The Veteran contends he is entitled to service connection for 
hepatitis C as a result of active military service.

In an enlistment report of medical history dated in June 1971 
the Veteran denied any liver trouble, jaundice, venereal 
disease, or drug or narcotic habit.  An enlistment 
examination report dated in June 1971 noted a tattoo on the 
Veteran's forehead; endocrine findings were reported as 
normal.  Multiple service treatment records reflected 
complaints or treatment of genital warts (1972, 1976, 1977, 
and 1978), and he was shown to have gonorrhea in November 
1973.  In a treatment note dated in July 1972, the Veteran 
was treated for two facial lacerations and a skull fracture 
after drinking alcohol for approximately 24 hours.  In 
December 1972 and March 1973, he underwent surgeries to 
repair right and left inguinal hernias; there was no 
indication that a blood transfusion was required during 
either surgery.  In a May 1973 examination report a port wine 
stain (birthmark) on the right arm was noted, and endocrine 
system findings were reported as normal.  In October 1976, 
the Veteran was seen complaining of painful joints of several 
months' duration.  His sclera was yellow, his bilirubin was 
+3 in urine, her denied drug use.  The assessment was 
possible infectious hepatitis.  A hospital discharge summary 
dated in November 1976 showed that the Veteran was 
hospitalized for approximately one month for viral hepatitis.  
He denied any prior hepatitis, and his past medical history 
was described as noncontributory, except that he had been a 
"moderate to heavy alcohol drinker."  A clinical record 
cover sheet dated in November 1976 listed diagnoses of viral 
hepatitis, not otherwise specified, and no history of drug 
abuse within the past eight months.  In a separation 
examination report dated in July 1978, which contained only 
the first page, tattoos were noted on the Veteran's forehead 
and on his left forearm.  No findings of the endocrine system 
were reported.

His DD Form 214s (reports of separation from service) showed 
that he had overseas duty in Europe.

Post-service VA treatment records dated from September 1978 
to October 1978 contained no complaints or findings 
suggestive of hepatitis C.

In a February 1996 VA outpatient treatment record, it was 
noted that the Veteran requested HIV testing, "to be on the 
safe side".  He denied membership in any high risk group.  
He had spent the last six month is jail, and denied high risk 
behavior while incarcerated.  His last sexual encounter had 
been over 3 months earlier.  Additional notes reflect a 
negative HIV test.  In a VA discharge summary report for a 
lung surgery dated in July 1996, the Veteran denied any 
intravenous drug abuse.

In a VA general surgical examination report dated in November 
1997, the Veteran reported that his father, with whom the 
Veteran was living, had recently died, and the Veteran was 
now homeless.  Results of a blood test were reported as 
positive hepatitis B surface antigen and negative hepatitis C 
antibody.  A VA general medical examination report dated in 
November 1997 did not contain complaints or findings 
suggestive of hepatitis C.

In a VA social work summary dated in December 1997, the 
Veteran reported that he drinks about six beers a day and was 
living in a shack with his mother.

In a VA treatment note dated in March 1998, the assessment 
included elevated liver function tests and genital herpes 
with onset of herpes symptoms two years earlier.  In a social 
work note for pre-HIV-test counseling dated in March 1998, 
the Veteran reported that he had not had sex with anybody for 
the last six months, but he exchanged needles until last 
December (1997).  In a VA social history report dated in 
March 1998, the Veteran reported substance abuse history that 
included two years of heroin use and 15 years of cocaine use 
(since 1983), both administered by intravenous injection, as 
well as 25 years of alcohol use to intoxication.  The 
interviewer indicated that the information provided did not 
appear to be significantly distorted by misrepresentation.  

A VA discharge summary dated in April 1998 showed that the 
Veteran completed a 28-day substance abuse treatment program.  
His reported drug use included intravenous heroin with 
cocaine for two years, cocaine and heroin use off and on for 
10 years, marijuana since age 15, crystal and acid while in 
the military, and no recent alcohol consumption.  Laboratory 
data during this admission was positive for hepatitis C.  
Diagnoses at discharge included polysubstance dependence and 
hepatitis C and B.

A VA discharge summary dated in June 1998 showed that the 
Veteran partially completed a substance abuse treatment 
program; the discharge diagnosis included polysubstance 
dependence.  In a VA digestive disorders examination report 
dated in September 1998, the Veteran reported that following 
the removal of a lung in 1996, he began taking intravenous 
cocaine and heroin.

In a VA treatment note dated in February 1999, the Veteran 
reported a history that included cirrhosis and that he 
stopped intravenous drug use in February 1998.  The 
assessment included probable chronic active hepatitis C.

In a VA nurse walk-in visit note dated in January 2003, the 
Veteran reported that he stopped intravenous drug use in 
1998.  In a VA primary care treatment note from the same day, 
the assessment included history of hepatitis C apparently 
from intravenous drug abuse and needle sharing.

In a VA new patient hepatology clinic note dated in March 
2003, the Veteran reported that he was told in prison in 1999 
that he has hepatitis C cirrhosis, and that he did not know 
much about hepatitis C.  The Veteran's risk factors for 
hepatitis C were listed as intravenous drug abuse age 48, 
intranasal cocaine in 1971-80s, and unsafe sex and tattoos.  
The assessment included chronic hepatitis C and Veteran 
concerned he had cirrhosis.

In a VA hepatology clinic note dated in August 2004, the 
Veteran reported that he began using cocaine and alcohol 
again recently after being sent to prison.  He requested 
detoxification and admission to a VA domiciliary.  In a VA 
treatment note dated in September 2004, he reported he was 
off intravenous drugs and discontinued cocaine one month ago.  
In a VA treatment note dated in September 2004 the Veteran 
indicated that he was incarcerated for five years and was 
released eight [months] ago.  He reported substance abuse 
problems and addiction to cocaine and alcohol since he was 
stationed in Germany while in the Army in the 1970s.  

In a statement dated in April 2005, a VA doctor reported that 
the Veteran brought a copy of his medical record from October 
1976 that documented acute viral hepatitis and stated that he 
continues to have chronic hepatitis C, causing intermittent 
liver pain and fatigue.

In correspondence dated in April 2005, the RO listed several 
risk factors for hepatitis C infection and asked the Veteran 
to complete, sign, and return a questionnaire on Risk Factors 
for Hepatitis.  In May 2005, the Veteran replied and enclosed 
duplicative service treatment records; he did not respond to 
the risk factors questionnaire.  In this regard, the Court 
has held that VA's duty to assist the veteran in developing 
the facts and evidence pertinent to a veteran's claim is not 
a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

In a VA psychological interview report dated in May 2005, the 
Veteran stated that he began abusing alcohol and various 
illicit substances in the military and continued abusing 
substances after discharge.  He described criminal charges 
associated with substance abuse.  He admitted to recent past 
use of intravenous cocaine and heroin.  

In a fee-basis examination report dated in June 2005, the 
Veteran stated that he did not know how he contracted 
hepatitis; however, he had surgery before the hepatitis was 
diagnosed.  He also reported unprotected sex when he was in 
Germany.  The examiner reviewed the records included with his 
chart and noted his history of chronic hepatitis C, 
alcoholism, and substance abuse.  The diagnosis was chronic 
hepatitis C; risk factors included unprotected sex and 
surgery in 1972.  In an addendum, the examiner opined that 
hepatitis C was less likely than not secondary to military 
service because he could not confirm any exposure to surgery 
or needles or blood contact or unprotected sex to be 
secondary to his military service.

A VA chart-check dated in July 2005 noted that a computed 
tomography (CT) of the abdomen did not show enhancing 
lesions, and a hepatology clinic note dated in October 2005 
reported that the July 2005 imaging showed no evidence of 
cirrhosis.  Additional VA treatment records dated to June 
2006 showed ongoing evaluation and treatment for hepatitis C.

In June 2009 the Veteran testified that he was diagnosed with 
hepatitis C during his first period of service around 
February 1973 and that he did not continue to get treatment 
after service because it did not occur to him that it was 
serious.  He testified that his hepatitis was currently 
controlled and that he is evaluated every six months.  He 
further testified that he used heroin for just over one year 
and that after treatment [in 1998] he never used needles or 
cocaine again, that he never shared needles, that he never 
engaged in any unprotected sex, and that a doctor told him 
that there was no way to prove that his current hepatitis C 
was the same disease that he had in service.

In general, for service connection to be granted for 
hepatitis C, the evidence must show that a Veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  The evidence must 
further show by competent medical evidence that there is a 
relationship between the claimed in-service injury and the 
Veteran's hepatitis C.  Risk factors for hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, shared 
toothbrushes or razor blades.  See VBA letter 211B (98-110) 
November 30, 1998.

A VA Fast Letter (FL) issued in June 2004 (FL 04-13, June 29, 
2004) identified "key points" that included the fact that 
hepatitis C is spread primarily by contact with blood and 
blood products, with the highest prevalence of hepatitis C 
infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  Another key point was the fact 
that hepatitis C can potentially be transmitted with the 
reuse of needles for tattoos, body piercing, and acupuncture.  
An additional key point explained that while population 
studies suggest hepatitis C can be sexually transmitted, the 
chance for sexual transmission is well below comparable rates 
for hepatitis B infection, which is heartier and more readily 
transmitted than hepatitis C.  Fast Letter 04-13 concluded 
that the large majority of hepatitis C infections can be 
accounted for by known modes of transmission, primarily 
transfusion of blood products before 1992 and injection drug 
use.  

The Board has considered the Veteran and his representative's 
contentions, including the Veteran's suggestion during a June 
2005 fee-basis examination that his hepatitis C was caused by 
in-service surgery, but finds that service connection for 
hepatitis C is not warranted.

Although in-service risk factors for hepatitis C included a 
tattoo on his left forearm and unprotected sex as 
demonstrated by his service treatment records, as well as 
possible intranasal cocaine abuse as suggested by the Veteran 
in post-service VA treatment records (February 2003 and 
September 2004), a post-service VA laboratory test in 
November 1997 was negative for hepatitis C antibodies, 
indicating that he had not yet been exposed to hepatitis C as 
of November 1997.  Instead, the 1997 test results were 
positive for hepatitis B, which is readily sexually 
transmitted.

Post-service risk factors included intravenous heroin and 
cocaine abuse, needle-sharing until December 1997, intranasal 
cocaine abuse, and unprotected sex.  As noted, he was 
diagnosed with hepatitis C in April 1998.

In this case, the medical evidence is conclusive that as of 
November 1997 he had been exposed to hepatitis B, but had not 
been exposed to hepatitis C.  Therefore, it is not possible 
that his hepatitis C disability, diagnosed more than 19 years 
after separation from service after years of intranasal 
cocaine use and intravenous drug use with needle-sharing, was 
related to service, including the 1976 diagnosis of viral 
hepatitis.  Without medical evidence of a nexus between a 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Therefore, the Veteran's 
claim for service connection for a hepatitis C must be 
denied.

In reaching the decision to deny the claim, the Board 
considered the Veteran's statements and testimony.  The Board 
notes, however, that the Veteran has not been forthcoming in 
identifying his hepatitis C risk factors to support his claim 
for service connection, and the Board finds much of his 
testimony regarding his behavior related to hepatitis C risk 
factors incredible, particularly his denials about sharing 
needles or engaging in unprotected sex, and the extent of his 
drug use.  As a result, his statements made in support of his 
claim for service connected have significantly less, if any, 
probative value.  

The Board also notes that only the June 2005 fee-basis 
examination and addendum report contained an opinion 
regarding the relationship between the Veteran's Hepatitis C 
with events during active service.  The examiner concluded 
that hepatitis C was less likely than not related to service 
because he could not confirm exposure to surgery, needles, 
blood contact, or unprotected sex.  Although the examiner 
indicated that he could not confirm any evidence of surgery 
or unprotected sex in service, the Board finds that his 
erroneous conclusion is harmless error because the medical 
evidence itself is conclusive that the Veteran did not have 
hepatitis C antibodies until 1998, as related above.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between service discharge and medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

The Board has considered the Veteran's claim that he has 
hepatitis C as a result of military service.  However, 
questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As the Veteran is a layperson 
without the appropriate medical training or expertise, he is 
not competent to render probative (i.e., persuasive) opinions 
on such medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge.").  Consequently, the 
lay assertions as to the nature or etiology of his claimed 
hepatitis C disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for hepatitis C must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

Increased Ratings - Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities.  See 38 C.F.R. Part 4 (2009) (Schedule).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).   
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Factual Background and Analysis

Right Abdominal Scar

The Veteran is currently assigned an initial 10 percent 
rating for a right abdominal scar pursuant to 38 C.F.R. § 
4.118, Diagnostic Code 7804.

780
4
Scars, superficial, painful on examination
10
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would 
not warrant a compensable evaluation. (See Sec. 
4.68 of this part on the amputation rule.) 

38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 
2008).

Effective October 23, 2008, the Schedule for rating criteria 
that addresses the evaluation of scars was revised.  See VA 
Schedule for Rating Disabilities; Evaluation of Scars, 73 
Fed. Reg. 54,708, 54,708 (Oct. 23, 2008) (codified at 38 
C.F.R. pt. 4).  These new criteria apply to applications for 
benefits received on or after October 23, 2008, or upon 
request from a veteran who was rated under the applicable 
criteria before this date.  Id.  The Board has not received a 
request from the Veteran to be rated under the revised 
criteria, and as such, those rating criteria will not be 
addressed at this time.

VA treatment records dated from August 2003 to October 2004 
contained no complaints or findings related to a right 
abdominal surgical scar.

In a fee-basis examination report dated in September 2004, 
the examiner described an obliquely horizontal scar in the 
right inguinal area that measured 8 by 0.5 cm, a "very small 
3 cm scar" about four inches superior to this oblique scar, 
and another little scar that was integrated with the 
umbilical crease.  All scars were leveled with the skin.  
There was mild tenderness in the long surgical scar over the 
right inguinal region.  There was no disfigurement, no 
liberation, no adherence, no tissue loss, and no abnormal 
texture.

In a fee-basis examination report dated in June 2005, the 
examiner described a right inguinal area scar that measured 
approximately 10 cm secondary to hernia repair.  Additional 
objective findings were reported as follows: scar level with 
the skin, nondisfigured, no ulceration, no exfoliation or 
crusting, not in an exposed area, no tissue loss, no 
induration, no inflexibility, no hyperpigmentation or 
hypopigmentation, no abnormal texture, no limitation of 
motion, and scar forming less than one percent of the entire 
body area and zero percent of exposed area.

Additional VA treatment records dated from March 2005 to June 
2006 contained no complaints or findings related to his 
service-connected scar.

The Veteran testified in June 2009 that his surgical scars 
from his hernia repairs are tender and have slowed his 
reaction time in his work as a seasonal cotton truck driver.

Objective examination in September 2004 and June 2005 
confirmed that the Veteran had a stable, superficial scar in 
the right inguinal area that measured no more than four or 
five square centimeters, was mildly tender to palpation, and 
caused no limitation of motion of the affected part.  Based 
on these findings, the RO properly assigned an initial 10 
percent evaluation for this disability.  The medical evidence 
does not reflect the existence of any associated scar of a 
size or that involves any symptoms or pertinent 
characteristics so as to warrant the assignment of an initial 
evaluation in excess of 10 percent under any other pertinent 
provision of section 4.118.  See, e.g., 38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  Accordingly, the claim for an 
initial rating in excess of 10 percent for his service-
connected surgical scar, right abdomen, status post hernia 
surgery must be denied.

Recurrent Right Inguinal Hernia

The Veteran is currently assigned a 10 percent rating for 
service-connected bilateral inguinal hernias, right side, 
recurrent.

7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2009).

The Veteran underwent surgeries for a right inguinal hernia 
repair in December 1972 and a left inguinal hernia repair in 
March 1973.  After separation from active duty he underwent 
additional repairs for a recurrent right inguinal hernia, 
including in March 1996 and March 1998. 

The Veteran's application for an increased rating for his 
service-connected bilateral inguinal hernias, right side, 
recurrent was received in August 2004.

In a VA hepatology clinic note dated in February 2004 
objective findings included a soft, nontender, nondistended 
abdomen with no shifting dullness or hepatosplenomegaly.  
Additional VA treatment records dated to October 2004 
contained no complaints or findings related to a recurrent 
hernia disability.

In a fee-basis examination report dated in September 2004, 
the Veteran complained of a recurrent right inguinal hernia, 
stating that it last recurred in 1996.  He specifically 
complained of intermittent discomfort with physical exertion 
and pain with walking, squatting, bending, or lifting.  He 
reported that he was not currently working, but had 
intermittently worked as an auto mechanic, and he was unable 
to continue his work due to discomfort from his hernia 
disability.  He denied any recurrence of a left inguinal 
hernia.  Objective findings were reported as follows:  normal 
abdomen with tenderness to palpation in the right lower 
quadrant over the foreign body, most likely a mesh, that had 
been placed at the time of the last surgery; no inguinal 
hernia present on the right or left side; no ventral hernia 
present; no femoral hernia seen; stitches and plastic 
material inside the abdominal wall felt on palpation at the 
surgery site on the right side; completely normal anatomy on 
the left side with no tenderness, deformity, or 
disfigurement.

In a VA hepatology clinic note dated in April 2005, the 
Veteran reported he was not working, and objective abdominal 
findings included a soft, nontender, nondistended abdomen.  
In a VA psychological interview report dated in May 2005, the 
Veteran described difficulty finding a job duty to past legal 
problems and stated that he was currently unemployed.  In a 
VA treatment note dated in June 2005, the Veteran reported 
right abdominal discomfort associated with loose stools.  
Physical examination findings included abdomen without 
organomegaly or tenderness.  Additional VA treatment records 
dated to June 2006 showed no complaints or findings specific 
to a recurrent hernia disability.

The Veteran testified in June 2009 that his hernias had not 
"reopened" since 1996, stating twice that he was last 
treated for his hernia disability in 1996.  He also testified 
that no doctor had instructed him to wear a belt or any type 
of protection for his claimed recurrent hernia.  He testified 
that little by little his daily activities were becoming more 
difficult.

After a review of the evidence, the Board finds that the 
evidence does not support a rating in excess of 10 percent 
for the Veteran's service-connected bilateral inguinal 
hernias, right side, recurrent. 

Based upon the evidence of record, the Board finds that there 
are no objective medical findings of a large or small 
postoperative recurrent herniation or unoperated irremediable 
hernia that is not well supported by truss or not readily 
reducible, the criteria required for the next higher 30 and 
60 percent ratings.  Similarly, the assignment of an 
additional 10 percent for bilateral involvement is not 
warranted because no hernia was found on examination in 
September 2004, and the Veteran explicitly testified that he 
had not sought any treatment for his service-connected hernia 
disability for more than a decade.  Therefore, entitlement to 
a rating in excess of 10 percent for a hernia disability is 
not warranted.  

Increased Rating Claims

The Board acknowledges the Veteran and his representative's 
contentions that his right abdominal surgical scar and hernia 
disabilities are more severely disabling.  However, the 
Veteran is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

For all the foregoing reasons, the Board finds that there are 
no objective medical findings that would support the 
assignment of an initial rating in excess of 10 percent a 
right abdominal surgical scar or the assignment of a rating 
in excess of 10 percent for a bilateral inguinal hernia, 
right side recurrent disability.  Therefore, entitlement to 
an initial increased rating for a scar or an increased rating 
for a hernia disability is not warranted.  The Board has 
considered staged ratings under Fenderson v. West, 12 Vet. 
App. 119 (1999), and Hart v. Mansfield, 21 Vet. App. 505 
(2007), but concludes that they are not warranted.  Since the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
any employment or frequent periods of hospitalization related 
to these service-connected disabilities that would take the 
Veteran's case outside the norm so as to warrant the 
assignment of an extraschedular rating.  Instead, the 
Veteran's statements indicate that his past legal trouble has 
significantly interfered with his employability.  Similarly, 
the medical evidence of record demonstrated only mild 
tenderness of a stable, superficial scar with no limitation 
of function of the affected part and no complaints or 
treatment related to a recurrent hernia for more than a 
decade.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service 
under 38 C.F.R. § 3.321 is not warranted for either 
disability.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to service connection for hepatitis C is denied.

Entitlement to an initial rating in excess of 10 percent for 
a surgical scar, right abdomen, status post hernia surgery, 
is denied.

Entitlement to a rating in excess of 10 percent for service-
connected bilateral inguinal hernias, right side, recurrent 
is denied.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  Information 
concerning the VCAA was provided to the appellant by 
correspondence dated in December 2004.  The Board finds, 
however, that a remedial notice should be provided as a 
result of the subsequent Court decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

A remand is required to provide the Veteran with a VA 
examination and opinion regarding his claim for service 
connection for skin disorders, claimed as a "rash."  His 
claim was denied because his service treatment records showed 
that he had acute dermatitis to the hands while in service, 
recent VA records showed that he had scabies, and no current 
skin disorder was seen on fee-basis examination in June 2005.  
However, his service treatment records contained numerous 
complaints and treatment for skin problems, including genital 
warts, tinea versicolor, xerosis, a rash, and palmar warts, 
in addition to contact dermatitis.  His post-service 
treatment records also reflected complaints and treatment 
related to multiple skin problems.  He testified in June 2009 
that he gets a rash that is particularly bad on his hands 
that is worse in the summer and after exposure to oil, 
grease, and fuel.  Accordingly, the Veteran should be 
afforded VA skin diseases examination to determine whether he 
has any current skin disability that is related to service.

The Veteran also reported that he was incarcerated from 
approximately 1999 to 2004.  The AMC/RO should request copies 
of the Veteran's prison medical treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and as interpreted by United 
States Court of Appeals for Veterans 
Claims and the U.S. Court of Appeals for 
the Federal Circuit, are fully complied 
with and satisfied, including an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA 
that treated him for his claimed skin 
disorder(s).  Of particular interest are 
his prison medical treatment records and 
VA treatment records dated from June 2006 
to the present.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
skin diseases examination to be conducted 
between the months of May and September 
and performed by a dermatologist to 
determine the nature and etiology of his 
claimed skin disorder(s).  All indicated 
tests and studies are to be performed. 
 Prior to the examination, the claims 
folder must be made available to the 
physician performing the examination for 
a thorough review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Skin Diseases 
(Other than Scars).  The examination must 
respond to the instructions contained 
therein.  

While obtaining the medical history 
(subjective complaints) from the Veteran, 
the examiner is requested to obtain an 
occupational history from the Veteran, 
including any exposure to chemicals and 
the length of any such exposure before, 
during, and after service.  For example, 
in a June 1971 report of medical history, 
the Veteran listed his usual occupation 
as auto mechanic.  

Following review of the claims folder and 
an examination of the Veteran, the 
examiner should specifically identify all 
current skin disorders, including any 
disorders related to chemical exposure or 
any genital warts, shown on examination.  
In addition, the examiner should provide 
a medical opinion as to whether it is as 
least as likely as not (50 percent 
probability or greater) that the Veteran 
has a current skin disorder that is 
directly related to disease, events, or 
injuries in military service.  
Sustainable reasons and bases are to be 
included with all opinions, including an 
explanation of any alternative etiology 
for each identified skin disorder.

4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


